          CASE 0:20-cr-00179-ECT Document 1 Filed 08/21/20 Page 1 of 3
                                                                         ztc    er t1q ecT

                        UNITED STATES DISTRICT COURT
                                                                      RECEVEN
                           DISTRICT OF MINNESOTA                            AUG   21    2020
                                    Case No.                         CLERK, U.S. lJls'l HrUr UUUH i
                                                                      MINNEAPOLIS, MINNESOTA
UNITED STATES OF AMERICA,
                                                          INFORMATION
                      Plaintiff,
                                                          18 U.S.C. S 844(i)
                                                          18 U.S.C. S 371
         v.

ALEXANDER STEVEN HEIL,

                      Defendants.

        THE UNITED STATES ATTORNEY CIIARGES THAT:

                                         COUNT       I.
                                           (Arson)

        1.    On or about May 28, 2020, in the State and District of Minnesota, the

defendant,

                            ALD(ANDER STE\IEN HEIL,

knowingly and willfully conspired.     and. agreed   with M.G. to commit arson on propefty

used   in interstate commerce, in violation of Title 18, United States Code, 844Q), aII

in violation of Title 18, United States Code, Section 371.

                         PURPOSE OF THE CONSPIRACY

        2.    The purpose of the conspiracy was to commit an act of arson at the WeIIs

Fargo Bank building located at 3030 Nicollet Ave. South, in the City of Minneapolis,

in the District of Minnesota.

                                   MANNER AND MEANS

        3.    It was part of the conspiracy that     on May 28,2020, defendant Alexander

Heil joined other individuals who had gathered at 3030 Nicollet Ave. South, City of


                                                                                    AUA 212020
                                                                               U.S. DISTBICT   COunr ntpts
          CASE 0:20-cr-00179-ECT Document 1 Filed 08/21/20 Page 2 of 3
United States v. Heil


Minneapolis, in the District of Minnesota and thereafter engaged in conduct designed

to accelerate a fire in the Wells Fargo Bank building at 3030 Nicollet Ave. South, in

the City of Minneapolis, in the District of Minnesota.

                                     OVERT ACTS

       4.      In furtherance of the conspiracy and to achieve its objects, the defendant

committed, directly and through coconspirators, certain overt acts, including but not

limited to the following:

       5.      On or about May 28, 2020, the defendant placed a traffic cone into an

existing fire for the purpose of accelerating the fire in the Wells Fargo Bank building

located at 3030 Nicollet Ave. South       in the City of Minneapolis and District of
Minnesota.

       6.      On or about May 28, 2020, the defendant manipulated the existing fire

in the entrance to the bank building for the purpose of accelerating the fire in the

Wells Fargo Bank building located at 3030 Nicollet Ave. South            in the City   of

Minneapolis and District of Minnesota.
           CASE 0:20-cr-00179-ECT Document 1 Filed 08/21/20 Page 3 of 3
United. States v. Heil


        7.      On or about May 28, 2020, the defendant threw an unknown object into

the existing fire for the purpose of accelerating the fire in the Wells Fargo Bank

building located at 3030 Nicollet Ave. South in the City of Minneapolis and District

of Minnesota.

        All in violation of Title 18, United States Code, Section 371.


Date: August 2L,2020                             Enlce H. MecDoNALD
                                                 United States Attornev

                                                 /s/Arudreut R. Winter
                                                 ANDREW R. WINTER
                                                 Assistant United States Attorney
                                                 Attorney Reg. No. 0232531MN




                                            e
                                            rJ
